DISMISS; and Opinion Filed October 1, 2013.




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01099-CV

                             THERESA BARNETT, Appellant
                                         V.
                          DAVID S. CROCKETT, ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-00136-F

                              MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                       Opinion Per Curiam
       The Court has before it appellees’ August 28, 2013 motion to dismiss and appellant’s

September 6, 2013 response to that motion. On September 9, 2013, this Court denied appellant’s

motion for damages and invited appellant to file an additional response to the motion to dismiss.

Appellant filed three additional responses, but did not respond to appellees’ argument that

appellant is attempting to appeal an interlocutory sanctions order. This Court does not have

jurisdiction over such an order. See Petito v. Energytec, Inc., No. 05-09-00140-CV, 2009 WL
1286330 at *1 (Tex. App.—Dallas May 11, 2009, no pet.). Accordingly, we DISMISS this

appeal for want of jurisdiction.

                                                           PER CURIAM

131099F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THERESA BARNETT, Appellant                           On Appeal from the 116th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-01099-CV         V.                        Trial Court Cause No. 10-00136-F.
                                                     Opinion delivered Per Curiam. Justices
DAVID S. CROCKETT, ET AL., Appellees                 O'Neill, Lang-Miers and Evans sitting for
                                                     the Court.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED for want
of jurisdiction.
        It is ORDERED that appellees DAVID S. CROCKETT, ET AL. recover their costs of
this appeal from appellant THERESA BARNETT.


Judgment entered this 1st day of October, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –2–